DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Priority
Acknowledgement is made of the applicant’s claim to priority to the provisional application 62/664002 filed on 04/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190334922 to Ratiner et al (hereinafter Ratiner).
As per claims 1, 10 and 19, Ratiner teaches:
A method of modifying a configuration at a traffic signal controller, the method comprising: 
storing biometric data in a database specific to each of a plurality of persons, wherein each person is further associated with a different authorization privilege (Ratiner: credentials of users stored in the external user's ID Database 150. [0129] The internal identification database 140 stores identification information relating to authorized users. This information includes, for example: [0130] credentials and identification of users (e.g. name, password, biometric data); [0131] users' and user groups' levels of authorization; [0132] access privileges for specific hardware resources; [0133] users' group membership; [0134] users' project assignment; and [0135] role of an individual user in an organization); 
receiving biometric data of a person; comparing the received biometric data of the person with the stored biometric information in the database to identify the person (Ratiner: [0117] When a user 101 attempts to access the system via any kind of communication module 102, their credentials are verified by the authentication module 110 against the credentials of users stored in the external user's ID Database 150. The authentication module 110 implements any method of authentication (e.g. password authentication, cryptography-based or biometry-based authentication). It is inherent that the biometric data of the user is received when the user attempts to access the system. Also, [0171]-[0172]); 
identifying an authorization privilege associated with the identified person in the database based on the received biometric information matching the stored biometric (Ratiner: [0119] The authorization module 130 implements a policy of authorization, determining the types and qualities of activities, resources, and services specific users are permitted to access. The action of the authorization module 130 is normally subsequent to a successful user's authentication 110 process. Also, [0174]); and 
allowing the identified person to update the configuration at the traffic signal controller according to the authorization privilege (Ratiner: [0176] Restrictions of access to system resources are imposed on user 101 as dictated by the authorization module 130 (step 1030). [0181] Such embodiments facilitate different functionality of the SEEs and hardware modules (180), according to the different users' authorization levels and access privileges. For example, the secured system (100) may be deployed within IoT devices such as smart traffic lights. [0183] Functional users (e.g. policemen) may be granted access to change the traffic lights and the switching cycle duration, either by directly accessing hardware within the traffic light (e.g. an electric relay, driving the actual lights), or by executing alternative firmware on the traffic light's processor. [0184] Administrative users may be granted access to the SEE's database, to update the traffic light's firmware or define which users are granted permission to execute any of the said functions).

As per claim 20, Ratiner teaches:
The system of claim 20, further comprising a traffic signal light, wherein the updated configuration modifies a timing of a traffic signal light (Ratiner: [0183] Functional users (e.g. policemen) may be granted access to change the traffic lights and the switching cycle duration, either by directly accessing hardware within the traffic light (e.g. an electric relay, driving the actual lights), or by executing alternative firmware on the traffic light's processor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ratiner and US 20170006044 to Ezra et al (hereinafter Ezra).
As per claims 2 and 11, Ratiner teaches:
further comprising: identifying that the authorization privilege indicates that the person is currently classified as unauthorized (Ratiner: [0123]: This embodiment enables the authorization module 130 to: [0124] Deny access of unauthenticated (`guest`) users to SEEs; [0125] Deny access of users who have failed to authenticate their identity by the authentication module 110 to SEEs, i.e., it the authorization module determines that the user is currently unauthorized); 
Ratiner does not teach: sending a message to a computing device associated with a supervising authority; and receiving an instruction from the computing device associated with the supervising authority that changes the unauthorized classification of the person to an authorized classification, wherein the person is allowed to update the configuration according to the received instruction. However, Ezra teaches:
sending a message to a computing device associated with a supervising authority (Ezra: [0023] The user 110 may need additional privileges to perform a task on the software application. In response, the computing device 120 communicates a request to the privileged identity management system 100 for elevated privileges. [0024] The privileged identity management system 100 then communicates the request for elevated privileges to a computing device 125 associated with a privileges manager 130. [0041] FIG. 5 is an example illustration 500 of a notification 510 on a computing device 125 that a user 110 has requested elevated privileges for a session. The privileges manager 130 may then approve or deny the request for elevated privileges via the computing device 125. The notification may also include parameters relating to the elevated privileges or information relating to the user 110. In the illustrated example, the privileges manager 130, e.g., a human operator 140A, is presented with the notification 510 requesting elevated privileges.); and 
(Ezra: [0045]: the privileged identity management system 100 receives a determination from a privileges manager 130 whether to approve or deny the request for elevated privileges. [0050] At OPERATION 630, the privileged identity management system determines whether request for elevated privileges has been approved. When the privileged identity management system 100 determines that the request for elevated privileges has been approved, the method proceeds to OPERATION 640, where the elevated privileges are provisioned to the user 110 in accordance with the time frame set by the approval. Also, [0025]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ezra in the invention of Ratiner to include the above limitations. The motivation to do so would be to enable the user to perform a tasks on computing systems or software applications (Ezra: [0008]).

As per claims 3 and 12, Ratiner in view of Ezra teaches:
The method of claim 2, further comprising changing the authorized classification of the person back to the unauthorized classification after a first time period (Ezra: [0047] Further, these elevated privileges typically include a time limit on the user's access to the elevated privileges. For example, the privileged identity management system 100 may provide elevated privileges from 9:00 AM to 5:00 PM, which would cause the elevated privileges to expire at 5:00 PM).
The examiner provides the same rationale to combine Ratiner and Ezra as claims 2 and 11 above. 

As per claims 4 and 13, Ratiner in view of Ezra teaches:
The method of claim 3, further comprising receiving data regarding the first time period from the supervising authority computing device (Ezra: [0047]: the time period for the elevated privileges may be determined by the privileges manager 130).
The examiner provides the same rationale to combine Ratiner and Ezra as claims 2 and 11 above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ratiner and KR 20140122101A to Ko Eun Joo (hereinafter Joo) (Examiner cited from the translated English version of the document. The original document is attached to translated version).
As per claims 5 and 14, Ratiner does not teach: sending a command to the traffic signal controller that causes a door securing the traffic signal controller to open. However, Joo teaches:
further comprising sending a command to the traffic signal controller that causes a door securing the traffic signal controller to open (Joo: Page 3: lines 23-45: 2 is a block diagram illustrating an internal configuration of a traffic signal controller having a remote control function according to an embodiment of the present invention. 2, the traffic signal controller 100 includes a switch unit 10, a switch control unit 20, a signal control unit 30, a power supply unit 40, a lock pin driving unit 50, a lock unit 60, A power shutoff unit 70, a door closing detection unit 80, and the like. When the signal control unit 30 receives the opening permission signal from the traffic signal control server 200 through the communication network, the signal control unit 30 drives the locking pin driving unit 50 to change the locking unit 60 to the opening state of the closing unit. Also, page 4, lines 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Joo in the invention of Ratiner to include the above limitations. The motivation to do so would be to provide a traffic signal controller which cannot open the enclosure with a key if it is not approved even if it has a key (Joo: Page 2, lines 14-15).

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ratiner and US 20050216748 to Yeung et al (hereinafter Yeung).
As per claims 6 and 15, Ratiner does not teach: sending information to a supervising authority computing device that identifies the updated configuration; and receiving an instruction from the supervising authority that approves the updated configuration, wherein the updated configuration is initiated based on the approval. However, Yeung teaches:
further comprising: sending information to a supervising authority computing device that identifies the updated configuration; and receiving an instruction from the supervising authority that approves the updated configuration, wherein the updated configuration is initiated based on the approval (Yeung: [0023] At 210, if the user identity information is accurate, the user changes the configuration of the document processing device in accordance with such request at 214 via any suitable means. [0024] At 216, the authentication server or database analyzes the requested configuration change to determine if the requested change is one in which the user is authorized to alter via any suitable means. [0025] If the user is authorized to request the configuration change, the controller of the document processing device alters the configuration as shown at 222).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Yeung in the invention of Ratiner to include the above limitations. The motivation to do so would be to provide a mechanism by which modifications to office peripherals may be monitored by a system administrator who may then take any steps deemed advisable to make sure equipment is ready for subsequent use (Yeung: [0004]).

As per claims 7 and 16, Ratiner in view of Yeung teaches:
The method of claim 6, wherein initiating the updated configuration modifies a timing of a traffic signal light (Ratiner: [0183] Functional users (e.g. policemen) may be granted access to change the traffic lights and the switching cycle duration, either by directly accessing hardware within the traffic light (e.g. an electric relay, driving the actual lights), or by executing alternative firmware on the traffic light's processor).

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ratiner and US 20120112928 to Nishimura et al (hereinafter Nishimura).
As per claims 8 and 17, Ratiner does not teach: receiving communications that identify traffic conditions at one or more roadway intersections, and modifying a timing of a traffic signal light based on the traffic conditions at the one or more roadway intersections. However, Nishimura teaches:
further comprising receiving communications that identify traffic conditions at one or more roadway intersections, and modifying a timing of a traffic signal light based on the traffic conditions at the one or more roadway intersections (Nishimura: Fig. 1 shows a roadway intersection. [0101] That is, as in the present invention, a second pattern switching table is prepared in addition to the first pattern switching table, and in the second pattern switching table, the traffic signal control parameters of pattern 3, which is scheduled to be used after 7:00, can be used earlier than normal between 6:30, which is 30 minutes earlier than 7:00, and 7:00, in accordance with the travel time. This makes it possible to perform flexible control even if the traffic conditions change earlier than usual. [0108] However, with the use of the second pattern switching table of the present invention, in a situation where the travel time T1 still exceeds 300 seconds (for example, 330 seconds) even in the time zone B2(2) (time zone starting at 9:00 and ending at 10:00), the traffic signal control parameters (a cycle length of 120 seconds) of pattern 3 (P2(2)) can be continuously used. [0109] In the time zone B2(2) (time zone starting at 9:00 and ending at 10:00), the execution time E2(2) is set to be 15 minutes. Thus, for example, if it is determined that pattern 3 is still used because T1 is greater than or equal to 300 seconds at 9:00, pattern 3 is continuously used at least until 9:15 in order to avoid frequent changes in patterns for a short period of time. [0110] After 9:15 is reached, if T1 is less than 300 seconds, the traffic signal control parameters (a cycle length of 90 seconds) of pattern 4, which has been set in the first pattern switching table, are used. [0150]: the central control unit 401 of the central apparatus 4 determines a traffic signal control method. Also, [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Nishimura in the invention of Ratiner to include the above limitations. The motivation to do so would be to provide a traffic signal control system that properly operates even in a case where obtained traffic information such as a travel time contains errors or uncertainty or in a case where previously estimated traffic demands are likely to change (Nishimura: [0009]).

As per claims 9 and 18, Ratiner in view of Nishimura teaches:
The method of claim 8, wherein the timing of the traffic signal light is modified to increase an amount of time a green light is illuminated at an associated intersection (Nishimura: Fig. 7, [0096] In the first pattern switching table, therefore, pattern 2, which is selected after 6:00 is reached, has set therein a cycle length (90 seconds) that is longer than that in the preceding pattern 1 by 30 seconds. Regarding the split, furthermore, the green time that accounts for 60 percent is assigned to the road R1 side (the green time that accounts for 40 percent is assigned to the intersecting road R2 side). [0097]: Thus, in order to handle the increased traffic volume, pattern 3 is selected to assign a longer cycle length (120 seconds) than that of pattern 2. [0101] That is, as in the present invention, a second pattern switching table is prepared in addition to the first pattern switching table, and in the second pattern switching table, the traffic signal control parameters of pattern 3, which is scheduled to be used after 7:00, can be used earlier than normal between 6:30, which is 30 minutes earlier than 7:00, and 7:00, in accordance with the travel time. This makes it possible to perform flexible control even if the traffic conditions change earlier than usual, i.e., based on travel time and traffic conditions, the green time is increased in duration by switching to pattern 3).
The examiner provides the same rationale to combine Ratiner and Nishimura as claims 8 and 17 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20130285840 to Allen et al: Traffic signal timing may be altered as a function of determining occluded signal viewing. More particularly, processing units may determine that a view of a traffic signal by a person is obstructed by a large vehicle located on a first ingress path to a roadway intersection with a second ingress path. The traffic signal controls the right of way of the first ingress path, and the person with the obstructed view is travelling along the first ingress path toward the intersection and is located behind the large vehicle relative to a view sightline of the person to the traffic signal. In response to the occluded view determination, a transition of the traffic signal may be delayed from a current visual display of a proceed signal to a subsequent visual display of a stop signal, until an end of a delay period. 
Green Lights Forever: Analyzing the Security of Traffic Infrastructure by Ghena et al: We investigate a networked traffic signal system currently deployed in the United States and discover a number of security flaws that exist due to systemic failures by the designers. We leverage these flaws to create attacks which gain control of the system, and we successfully demonstrate them on the deployment in coordination with authorities. Our attacks show that an adversary can control traffic infrastructure to cause disruption, degrade safety, or gain an unfair advantage. We make recommendations on how to improve existing systems and discuss the lessons learned for embedded systems security in general.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438